 1
 2
 3
                                                                                               JS-6
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   AUBREY DEMMINGS,                                 )   CASE NO. CV 16-05249-RGK (PJW)
                                                      )
11                         Plaintiff,                 )
                                                      )   J U D G M E N T
12                  v.                                )
                                                      )
13   L. A. COUNTY SHERIFF’S DEPT.,                    )
     et al.,                                          )
14                                                    )
                           Defendants.                )
15                                                    )
16          Pursuant to Order Granting Stipulations For Voluntary Dismissal
17   With Prejudice,
18          IT IS ADJUDGED that the Complaint and entire action is dismissed
19   with prejudice.
20          DATED: September 25, 2019
21
22
23
                                                  R. GARY KLAUSNER
24                                                UNITED STATES DISTRICT JUDGE
25
26
27
28
     C:\Users\isabelmartinez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\VT0Y4E57\Judgment.wpd
